Exhibit 10.36

DEX ONE CORPORATION
SEVERANCE PLAN—SENIOR VICE PRESIDENT
PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION
(Effective as Amended January 26, 2012)


This document describes the benefits available under the Dex One Corporation
Severance Plan—Senior Vice President (formerly known as the R. H. Donnelley
Corporation Severance Plan – Senior Vice President)(the “SVP Plan”). The SVP
Plan replaces and supersedes the R. H. Donnelley Executive Severance Policy, the
R. H. Donnelley Employee Continuity Plan, the Dex Media, Inc. Management
Separation Plan, the Special Transitional Leave of Absence Program for Dex Media
and any other plan or program (excluding Employment Agreements, as defined in
Section 4.5.6) of the Employer that purports to provide severance or separation
pay or benefits to employees at the level of Senior Vice President or above. Dex
One Corporation (the “Company”) has established the SVP Plan to provide benefits
to certain employees (hereinafter an “Employee” or, collectively, “Employees”)
of the Company and its Affiliates (hereinafter collectively referred to as the
“Employer”) in the event of termination of their employment under the
circumstances described in the SVP Plan. The SVP Plan is effective as amended on
January 26, 2012, and shall continue in effect (as it may be further amended
from time to time as herein provided) until terminated as hereinafter provided.
1.
PURPOSE OF THE SVP PLAN

The purpose of the SVP Plan is to provide income to Employees who become
eligible to participate in the SVP Plan pursuant to Section 3.1 (hereinafter
“Participant” or, collectively, “Participants”) while seeking and/or
transitioning to new employment. The SVP Plan is a welfare benefit plan and this
document is intended to constitute both a severance pay plan and its related
summary plan description (“SPD”) under the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). Benefits payable under the SVP Plan shall
constitute unfunded general obligations of the Employer payable from its general
assets, and the Employer shall not be required to establish any special fund or
trust for purposes of paying benefits under the SVP Plan. Benefits under the SVP
Plan are not payments for past services. The SVP Plan is available only to
Participants who meet all eligibility requirements as defined herein, and is not
available to any other Employees of the Employer.
2.
PLAN ADMINISTRATOR

2.1.    Designation. The Company’s Employee Benefits Committee shall serve as
the administrator of the SVP Plan (the “SVP Plan Administrator”) for all
purposes, including serving as named fiduciary of the SVP Plan under ERISA.
Contact information for the SVP Plan Administrator is included in the SVP Plan
Information section of this SVP Plan. Any member of the Employee Benefits
Committee shall recuse himself or herself from consideration of the application
of this SVP Plan to them.
2.2.    Authority. The SVP Plan Administrator, in its sole and absolute
discretion, may adopt such rules, regulations, and bylaws and make such
decisions as it deems necessary or desirable for the proper administration of
the SVP Plan. The SVP Plan Administrator shall have sole and absolute
discretionary authority to determine eligibility for benefits, to interpret the
provisions of the SVP Plan, to make all determinations required or permitted
under the SVP Plan, and to take such other actions as it deems appropriate.
Determinations of the SVP Plan Administrator shall be conclusive and binding
upon all affected persons, and there shall be no appeal from any ruling by the
SVP Plan Administrator that is within the SVP Plan Administrator’s authority,
except as provided in this SVP Plan. When making a determination or calculation,
the SVP Plan Administrator shall be entitled to rely upon information furnished
by the Employer's employees and agents. The SVP Plan Administrator may delegate


--------------------------------------------------------------------------------

Exhibit 10.36

certain administrative duties under the SVP Plan to personnel within the Human
Resources or Finance functions of the Employer as it deems appropriate.
3.
ELIGIBILITY AND PARTICIPATION

3.1.    Eligibility Requirements. An Employee shall become a Participant in the
SVP Plan if all of the following criteria are met:
(a)
Immediately prior to the date of an Employee’s termination of employment (the
“Termination Date”), the Employee is a regular, full-time employee of the
Employer serving in a position of Senior Vice President, or a more senior
position, in either case with a direct reporting relationship to the Chief
Executive Officer of the Company (hereinafter referred to as an “SVP”);

(b)
The Employee’s employment is terminated either:

(i)
By the Employer for reasons other than “Cause” (as defined in Section 4.5.4); or

(ii)
By the Employee for “Good Reason” (as defined in Section 4.5.5);

(c)
The Employee promptly returns all property of the Employer and pays all amounts,
if any, that the Employee owes to the Employer or agrees to have all such
amounts deducted from the Severance Benefits to be paid under the SVP Plan;

(d)
The Employee timely executes and returns a general release in such form and
containing such terms and conditions as may be required by the Employer (the
“General Release”), within sixty (60) days of the Termination Date does not
revoke such release within the time permitted under applicable state or federal
law, and reaffirms in writing in the General Release his or her obligations
under any existing agreements or commitments concerning non-competition,
non-solicitation, non-disparagement, confidentiality, trade secrets and
intellectual property (collectively, “Employer Protection Obligations”);
provided that if the Employee is not bound by such Employer Protection
Obligations as of the Date of Termination, the Employer may require that the
General Release include Employer Protection Obligations to which it requires
newly-hired SVP’s to commit prior to their employment with Employer; and

(e)
The Employee is not in one of the excluded categories listed below.

3.2.    Eligibility Exclusions. The following categories of Employees shall not
be eligible to participate under the SVP Plan:
(a)
Any Employee who does not satisfy the eligibility criteria set forth in Section
3.1;

(b)
Any Employee who voluntarily terminates his or her employment, except under
circumstances that constitute “Good Reason” or is terminated by Employer for
Cause;

(c)
Any Employee who is subject to an Employment Agreement; or

(d)
Any Employee whose employment is terminated due to retirement, death or
disability.


--------------------------------------------------------------------------------

Exhibit 10.36

3.3.    Loss of Eligibility. Any Participant who the SVP Plan Administrator
determines: (a) violates an Employer Protection Obligation or otherwise violates
any of the terms and conditions of the General Release executed by the
Participant, or (b) violates any of the terms and conditions of any other
material agreement between Participant and the Employer, or (c) otherwise
engages in conduct that may adversely affect the Employer's reputation or
business relations shall lose his or her eligibility to participate in the SVP
Plan, and shall be liable for reimbursing the Employer for any Severance
Benefits previously received by him or her pursuant to the SVP Plan.
3.4.    Reservation of Employer Rights. Neither this SVP Plan nor any action
taken hereunder shall be construed as: (i) giving any Employee the right to
continue in the employ of the Employer, (ii) interfering in any way with the
absolute, unfettered right of the Employer to terminate any Employee’s
employment at any time for any reason, whether for cause or otherwise, or with
or without notice, or (iii) giving any Employee any right to be eligible for
Severance Benefits under this SVP Plan or otherwise, other than strictly in
accordance with the eligibility provisions and other terms and conditions of
this SVP Plan.


--------------------------------------------------------------------------------

Exhibit 10.36

4.
SEVERANCE BENEFITS

4.1.    Regular Severance Benefits. A Participant under Section 3.1 shall be
entitled to receive Severance Benefits as described in this Section 4.1
(“Regular Severance Benefits”), unless the Termination Date occurs within two
(2) years following a Change in Control, as defined in Section 4.2, subject to
the terms and conditions of the SVP Plan, as follows:
Regular Severance Benefits
Cash Severance
Benefit Continuation/COBRA Supplement
Bonus for Year of Separation under Employer Bonus Plan
Lump sum payment equal to 78 weeks (“Regular Severance Period”) of pay, plus one
and one-half times target bonus (in aggregate, “Cash Severance”).
•Employer will reimburse Participant for the difference, if any, between (a) the
total cost paid by Participant for continuing health benefits under COBRA and
(b) the active employee rate for the same health benefits elected by Participant
under COBRA, for up to 18 months, but such reimbursement shall cease upon an
Employee otherwise becoming eligible for health benefits (“COBRA Supplement”).


•Employer will pay premiums to continue basic life insurance for up to 18
months, but such coverage shall cease upon an Employee otherwise becoming
eligible for such benefit (“Life Insurance Continuation”).
If Participant has worked at least 90 days of the current calendar year at the
Termination Date, prorated bonus will be payable based upon actual performance
for the entire performance period at such time as bonuses are otherwise paid
(“Pro Rata Bonus Payout”).





--------------------------------------------------------------------------------

Exhibit 10.36

4.2.    Severance Benefits upon a Change in Control. In lieu of Regular
Severance Benefits described in Section 4.1 above, a Participant shall be
entitled to receive Severance Benefits as described in this Section 4.2 (“Change
in Control Severance Benefits”) if the Termination Date occurs within two (2)
years following a Change in Control, subject to the terms and conditions of this
SVP Plan, as follows:
Change in Control Severance Benefits
Salary Continuation or Cash Severance
Benefit Continuation/COBRA Supplement
Bonus for Year of Separation under Company Bonus Plan
Lump sum payment equal to 104 weeks (“Change in Control Severance Period”) of
pay, plus two times target bonus, as Cash Severance.
•Employer will provide the COBRA Supplement for up to 18 months.


•Employer will provide Life Insurance Continuation for up to 18 months.
If Participant has worked at least 90 days of the current calendar year at the
Termination Date, Employer will provide a Pro Rata Bonus Payout.



4.2.1    Change in Control Defined.
(a)
For purposes of determining whether Change in Control Severance Benefits are
payable, a Change in Control shall mean the occurrence of any of the following
events:

(i)
Any “person,” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, or any company owned directly or indirectly by the shareholders
of the Company in substantially the same proportions as their ownership of stock
of the Company), is or becomes the “beneficial owner” (as defined in rule 13d‑3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding securities;

(ii)
During any period of twelve (12) consecutive months, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person (as defined above) who has entered into an
agreement with the Company to effect a transaction described in subsections (i),
(iii) or (iv) of this definition) whose election by the Board or nomination for
election by the Company’s shareholders was approved by a vote of at least
two‑thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

(iii)
The shareholders of the Company have approved a merger or consolidation of


--------------------------------------------------------------------------------

Exhibit 10.36

the Company with any other company and all other required governmental approvals
of such merger or consolidation have been obtained, other than (A) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 60% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (B) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
person (as defined above) becomes the beneficial owner (as defined above) of
more than 30% of the combined voting power of the Company’s then outstanding
securities;
(iv)
The shareholders of the Company have approved a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, and all other required governmental
approvals of such transaction have been obtained; or

(v)
Any other event that would be required to be reported as a “change in control”
on Form 8-K under the Exchange Act or which the Board determines constitutes a
Change in Control.



(b)
For purposes of this SVP Plan, if a Participant’s Termination Date occurs after
the commencement of negotiations with a potential acquiror or business
combination partner but prior to an actual Change in Control, and an actual
Change in Control with such acquiror or business combination partner occurs
within one year after such Participant’s Termination Date, the Termination Date
shall be deemed to occur within two years following a Change in Control and such
Participant shall be entitled to Change in Control Severance Benefits under
Section 4.2.

4.3.    Health Plan Continuation. A Participant’s current health coverage
provided under the Employer’s group health plan, in effect at the Termination
Date, shall terminate on the last day of the month in which the Termination Date
occurs in accordance with the terms of the Employer’s group health plan. Under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), upon
termination of employment, an employee has certain coverage continuation rights.
If a Participant makes an election to exercise his or her COBRA rights, the
Participant and his or her dependents shall be responsible for paying the
maximum permitted cost under COBRA for any continued coverage under the
Employer's group health plans, which are elected pursuant to COBRA, subject to
any reimbursement by the Employer as provided in Sections 4.1 and 4.2. Any
changes that occur during the Severance Period that impact active employees,
including rate changes, will also apply to the Participant’s Severance Benefits
under this Plan. At the conclusion of the Severance Period and for the remainder
of the period of COBRA eligibility, the Participant will be responsible for
paying the maximum permitted cost under COBRA for any continued coverage elected
under COBRA.
4.4.    Other Benefit Plans. All Participants will cease to be Employees on
their Termination Dates and will no longer be eligible to participate in any
welfare or retirement plans maintained by the Employer, except as otherwise
provided in such plans, or as required by applicable law.
4.5.    Definitions and Applications. For purposes of calculating Severance
Benefits under this Section 4, the following definitions or applications shall
be used.
4.5.1    Week of Pay. In determining Cash Severance under Sections 4.1 or 4.2,
and for purposes of Section 5.5.1, a “week of pay” shall be defined, as the
Participant’s annual base salary for one year’s


--------------------------------------------------------------------------------

Exhibit 10.36

service at the rate in effect immediately preceding (a) in the case of
involuntary termination by the Employer, any notice from the Employer to the
Participant of his or her involuntary termination, or (b) in the case of a
termination of his or her employment by Participant for Good Reason, the first
incidence of a condition giving rise to such Good Reason, in each case, divided
by 52.
4.5.2    Bonus. Reference to bonus or to a bonus plan means the Participant’s
participation in the Employer’s annual cash incentive plan applicable to the
Participant, if any, subject to the terms and conditions in effect immediately
preceding (a) in the case of involuntary termination by the Employer, any notice
from the Employer to the Participant of his or her involuntary termination, or
(b) in the case of a termination of his or her employment by Participant for
Good Reason, the first incidence of a condition giving rise to such Good Reason.
Nothing in this SVP Plan creates any obligation of the Employer to create or
maintain any such bonus or bonus plan.
4.5.3    Affiliate. As used in this SVP Plan, reference to Affiliates shall mean
any individual or entity directly or indirectly controlling, controlled by or
under common control with, the specified individual or entity. For purposes of
this SVP Plan, the direct or indirect ownership of over fifty percent (50%) of
the outstanding voting securities of an entity, or the right to receive over
fifty percent (50%) of the profits or earnings of an entity shall be deemed to
constitute control. Such other relationships as in fact result in actual control
over the management, business and affairs of an entity, shall also be deemed to
constitute control; provided, however, as of the effective date of the SVP Plan,
Affiliates shall not include Business.com, Inc. (n/k/a Dex One Digital, Inc.)
(unless and until subsequently determined otherwise by the SVP Plan
Administrator) or any other affiliate of the Employer from time to time excluded
by the SVP Plan Administrator.
4.5.4    Cause. “Cause” as used in this SVP Plan shall mean: (i) Employee’s
willful and continued failure substantially to perform the duties of his or her
position (other than as a result of total or partial incapacity due to physical
or mental illness or as a result of a termination by Executive for Good Reason,
as hereinafter defined), (ii) any willful act or omission by Employee
constituting dishonesty, fraud or other malfeasance, which in any such case is
demonstrably (and, in the case of other malfeasance, materially) injurious to
the financial condition or business reputation of the Employer, or (iii)
Employee’s conviction of a felony under the laws of the United States or any
state thereof or any other jurisdiction in which the Employer conducts business
which materially impairs the value of Employee’s services to the Employer. For
purposes of this definition, no act or failure to act shall be deemed “willful”
unless effected by Employee not in good faith and without a reasonable belief
that such action or failure to act was in or not opposed to the best interests
of the Employer.
4.5.5    Good Reason. “Good Reason” as used in this SVP Plan shall mean without
such Employee’s consent: (a) material diminution in (i) Employee’s then current
title, but only if such diminution accompanies a diminution in Employee’s
position, duties or responsibilities, or (ii) Employee’s then-current position,
duties or responsibilities; or (b) the assignment to Employee of duties and
responsibilities that are inconsistent, in a material respect, with the scope of
duties and responsibilities associated with Employee’s then current position; or
(c) material reduction in such Employee’s total compensation opportunity under
any and all base salary, annual incentive, long term incentive, stock award and
other compensatory plans and programs made available to Employee by Employer in
connection with his or her employment, except for any such reduction that
reasonably proportionately adversely impacts all other similarly situated
Employees eligible for Severance Benefits under this SVP Plan, or (d) material
relocation of Employee’s principal workplace without his or her consent (for
purposes of this Section 4.5.5, “material relocation” shall mean a relocation of
Employee’s principal workplace by a distance that exceeds fifty (50) miles, or
(e) at the time of a Change in Control, the successor or acquiring company fails
or refuses to assume the obligations of the Company under this SVP Plan.
Notwithstanding the foregoing, “Good Reason” shall only be found to exist if the
Employee has provided written notice to the Employer of the condition giving
rise to Good Reason within ninety (90) days following the occurrence of the
condition giving rise to Good Reason, the Employer does not cure such condition
within thirty (30) days following the receipt of such notice from Employee, and
Employee resigns within 180 days following the initial existence of such
condition. In addition, and notwithstanding the foregoing, the implementation of
the restructuring of the Company and its subsidiaries pursuant to the terms of
the Joint Plan of Reorganization for R. H. Donnelley Corporation and its


--------------------------------------------------------------------------------

Exhibit 10.36

Subsidiaries, dated October 21, 2009 (as the same may be amended from time to
time, the “Plan”), filed by the Company and its subsidiaries with the United
States Bankruptcy Court for the District of Delaware, Case No. 09-11833 (KG),
and the terms of the Disclosure Statement thereunder, shall not alone constitute
Good Reason as used in this SVP Plan.
4.5.6    Employment Agreement. As used in this SVP Plan, Employment Agreement
refers to a written agreement between an Employee and Employer that includes
provisions related to severance or separation pay or benefits, is executed by
both parties and approved by the Compensation and Benefits Committee of the
Board of Directors of the Company.
5.
PAYMENT OF BENEFITS

5.1.    General. Payment of amounts due under the SVP Plan shall be made as
follows: Cash Severance shall be paid in lump sum within thirty (30) calendar
days after the Participant has executed and returned the General Release,
provided that the Participant has not revoked such release, and any Pro Rata
Bonus Payout shall be paid as provided in Section 4 above. All payments of Cash
Severance and/or Pro Rata Bonus Payout shall be made no later than two and
one-half (2½) months following the end of the calendar year containing the
Participant’s Termination Date. The COBRA Supplement shall be reimbursed by the
Employer to the Employee within 30 days after Employee has paid the applicable
COBRA premium. The Employer shall withhold from any Severance Benefits hereunder
any federal and state income and payroll taxes as required by applicable law.
5.2.    Restrictions on Payment of Benefits to Comply with Code § 409A.
Notwithstanding any other provisions of this SVP Plan to the contrary, if the
SVP Plan Administrator determines in accordance with Sections 409A and 416(i) of
the Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
promulgated thereunder that (a) a Participant is a Key Employee of the Employer
on his or her Termination Date and (b) following application of all applicable
exceptions and exclusions under Section 409A, a delay in all or a portion of the
Severance Benefits (“409A Delay Amount”) provided under this SVP Plan is
necessary in order to comply with Code Section 409A(a)(2)(B), then any such 409A
Delay Amount shall be delayed for a period of six (6) months following the
Participant’s Termination Date (such delayed distribution period referred to
herein as the “409A Delay Period”). In such event, any 409A Delay Amount that
would otherwise be due and payable to the Participant during the 409A Delay
Period shall be paid to the Participant in a lump sum amount within the first
five calendar days of the month immediately following the end of the 409A Delay
Period. For purposes of this Section 5.2, the term “Key Employee” shall mean an
employee who, on the SVP Plan’s Identification Date, is a key employee as
defined in Section 416(i) of the Code without regard to paragraph (5) thereof.
For purposes of this Section 5.2, the term “Identification Date” shall mean each
December 31st. If a Participant is identified as a Key Employee on an
Identification Date, then the Participant shall be considered a Key Employee for
purposes of this SVP Plan during the period beginning on the first April 1
following a particular Identification Date and ending on the following March 31.
5.3.    Death of Participant. If a Participant dies before Cash Severance and/or
Pro Rata Bonus Payout has been paid in accordance with the SVP Plan, such
amounts shall be paid to his or her estate. Any such payment will completely
discharge the obligation of the Employer under the SVP Plan and shall be paid on
the same basis that the payment would have been made to the Participant had he
or she not died.
5.4.    Incapacity of Participant. If a Participant becomes physically or
mentally incompetent before Cash Severance and/or Pro Rata Bonus Payout has been
paid in accordance with the SVP Plan, the SVP Plan Administrator may make
payment of Cash Severance and/or Pro Rata Bonus Payout in one or more of the
following ways:
(a)
directly to such Participant;


--------------------------------------------------------------------------------

Exhibit 10.36

(b)
to the Participant’s legal guardian; or

(c)
to the Participant’s spouse or to any person charged with his or her care or
support.

Any such payment will completely discharge the obligation of the Employer under
the SVP Plan and shall be made on the same basis that the payment would have
been made to the Participant had he or she not become physically or mentally
incompetent.
5.5.    Impact of Re-Employment by Employer. If a Participant obtains employment
with an Employer after the Termination Date but during the Regular Severance
Period or the Change in Control Severance Period, as the case may be, then (a)
all Severance Benefits (other than any Pro Rata Bonus Payout, which shall remain
payable in accordance with Section 4.1 or 4.2 above, as the case may be) not yet
paid or rendered shall immediately cease and (b) it shall be a precondition of
such Participant’s re-employment by such Employer that the Participant shall
repay a prorated portion of the Cash Severance paid under Section 4 in
accordance with this Section 5.5.
5.5.1    Calculation of Repayment. The Cash Severance amount required to be
repaid (“Excess Cash Severance”) shall be equal to the difference between (a)
the total Cash Severance paid under Section 4, and (b) the Cash Severance equal
to the number of weeks of pay that the Participant was not employed by the
Employer following the Termination Date up until the date of re-employment by
the Employer (rounded down to the nearest whole week).
5.5.2    Terms of Repayment. Prior to the Participant being placed on the
Employer’s payroll, (a) the Excess Cash Severance must be repaid by the
Participant to the Employer, and (b) the Participant shall acknowledge in
writing that the repayment of the Excess Cash Severance shall not invalidate in
any way or constitute a termination or waiver of his or her prior executed
General Release of claims or result in inadequate consideration with respect to
such General Release of claims.
5.6.    Deductions. Any amount payable to any Participant shall not be reduced
by reason of the Participant’s securing other employment with an entity
unrelated to or unaffiliated with the Employer.
6.
CLAIMS

6.1.    Procedure. Any questions concerning eligibility to participate in the
SVP Plan and the payment of Severance Benefits under the SVP Plan should be
directed to the SVP Plan Administrator. All claims for Severance Benefits under
the SVP Plan must be submitted, in writing, to the SVP Plan Administrator within
ninety (90) days following the Employer’s termination of the individual’s
employment. If such a written claim for benefits under the SVP Plan is denied by
the SVP Plan Administrator, in whole or in part, the individual submitting the
claim (the “Claimant”) will receive a written explanation of the benefits denial
within ninety (90) days. If a claim is denied, the written explanation will
state:
(a)
the specific reasons why the claim has been denied;

(b)
exact references to the applicable SVP Plan provisions or other documents that
deal with the claim and why it was denied;

(c)
a detailed description of any additional materials or information needed for the
claim to be processed and an explanation of why the materials or information are
needed; and

(d)
an explanation of the SVP Plan’s review procedure which includes information on
how to


--------------------------------------------------------------------------------

Exhibit 10.36

appeal the denial and a statement regarding the Claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on review.
6.2.    Response and Appeal. If it is anticipated that it will take more than
ninety (90) days to process a claim, the Claimant will be furnished a written
notice of the need for an extension prior to the expiration of the original
ninety (90) day period. Any such notice of extension shall indicate the special
circumstances requiring the extension of time and the date by which the SVP Plan
Administrator expects to render its decision on the claim for benefits;
provided, however, that any such extension shall not exceed ninety (90) days. If
a response to a Claimant's claim for benefits (or notice of an extension for
such decision) is not received within ninety (90) days, the claim should be
considered denied and the Claimant may appeal the denial in accordance with the
appeal procedure provided in this Section.
In the event of the denial of a claim in whole or in part, the Claimant (or
Claimant’s duly authorized representative) has the right to file a written
request for a review of the denial with the SVP Plan Administrator within ninety
(90) days after the Claimant receives written notice of the denial. The SVP Plan
Administrator will conduct a full and fair review of the claim for benefits. The
Claimant’s written request appealing the denial of benefits should contain: (i)
a statement of grounds on which the appeal is based, (ii) reference to the
specific provisions in the SVP Plan on which the appeal is based, (iii) the
reason or argument why the Claimant feels the claim should be granted and the
evidence supporting each reason; and (iv) any other relevant documents or
comments the individual wishes to submit to support the appeal. As part of the
appeal process, a Claimant or the Claimant’s duly authorized representative may
submit written comments, documents, records and other information related to the
claim. The Claimant will be provided, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
(all of which must not be privileged) relevant to the benefit claim.
Upon receiving such an appeal, the SVP Plan Administrator will consider all
comments, documents, records, and other information submitted by the Claimant or
the Claimant’s duly authorized representative relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The SVP Plan Administrator will normally deliver a
written decision on an appeal within sixty (60) days after the receipt of the
request for review or appeal unless special circumstances (such as the need to
gather and review additional information) require an extension of time, up to an
additional sixty (60) days, for processing the request. If such an extension is
required, written notice of the extension shall be furnished to the Claimant
within the initial 60-day period. The SVP Plan Administrator may require the
Claimant to submit such additional facts, documents, or other material as it may
deem necessary or appropriate in making its review. The SVP Plan Administrator
shall give prompt notice to the Claimant of its decision on the appeal. If a
decision on appeal is not received within the periods specified above, the
Claimant should consider the claim and appeal denied.
In the event that the SVP Plan Administrator confirms the denial of the claim
for benefits on appeal, in whole or in part, such notice to the Claimant shall
set forth, in a manner calculated to be understood by the Claimant, the specific
reasons for such denial, specific references to the SVP Plan provisions on which
the decision is based, a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the benefit claim, and a
statement informing the Claimant of his or her right to bring a civil action
under ERISA Section 502(a).
No legal action for benefits under the SVP Plan shall be brought unless and
until the Claimant: (i) has submitted a written claim for benefits in accordance
with this Section; (ii) has been notified by the SVP Plan Administrator that the
claim is denied; (iii) has filed a written request for a review or appeal of the
denial of the claim in accordance with this Section; and (iv) has been notified
in writing that the SVP Plan Administrator has affirmed the denial of the claim.


--------------------------------------------------------------------------------

Exhibit 10.36

7.
BENEFITS OUTSIDE OF THE SVP PLAN

The Employer reserves the right to, and may on a case-by-case basis where
special circumstances so warrant, provide to an Employee or class of Employees
outside the SVP Plan supplemental benefits or benefits of a similar nature (but
not necessarily the same) when no Severance Benefits would have been payable
under the terms of the SVP Plan. If either event occurs, it shall be deemed to
be a single event and not a separate on-going plan or program, it shall not be a
part of the SVP Plan, and it shall create no rights for any Employee other than
an Employee covered by the terms of the specific action taken by the Employer.
8.
ASSIGNMENT OF BENEFITS

Except as required by applicable law or as otherwise specifically allowed under
the terms of this SVP Plan, none of the benefits under the SVP Plan shall in any
manner be assigned, pledged, hypothecated, anticipated, garnished, or in any way
made subject to any lien, and any attempt to do so shall be void.
9.
AMENDMENT AND TERMINATION

This document, which sets forth all of the provisions of the SVP Plan, shall
supersede any and all prior oral or written negotiations, commitments,
understandings and writings with respect to separation, severance or any other
similar benefits for all SVPs who become eligible to receive benefits under the
SVP Plan. The Company may modify, alter, amend or terminate this SVP Plan, in
whole or in part, at any time and in any manner not prohibited by law; provided,
however, that any such modifications, alterations, amendments or terminations
that result in a reduction or termination of any benefits payable or otherwise
made available under this SVP Plan shall in no event apply to any Employee who,
immediately prior to any such subsequent modifications, alterations, amendments
or terminations, is an SVP. Notwithstanding any provisions of this SVP Plan to
the contrary, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
this SVP Plan as may be advisable to endeavor to render the Severance Benefits
provided under this SVP Plan in a manner which qualifies for an exemption from
or complies with Section 409A of the Code; provided, however, that the Company
makes no representation, and explicitly disclaims any obligation to ensure that
the Severance Benefits provided under this SVP Plan will be exempt from or
comply with Section 409A of the Code.
10.
LEGAL CONSTRUCTION

This SVP Plan is governed by and shall be construed in accordance with the Code
and ERISA and, to the extent not preempted by ERISA, with the laws of the State
of North Carolina.


--------------------------------------------------------------------------------

Exhibit 10.36

SVP PLAN INFORMATION
This SVP Plan is an employee welfare benefit plan within the meaning of ERISA.
The following SVP Plan Information is provided in accordance with ERISA:
Plan Name:
Dex One Corporation Severance Plan—Senior Vice President


Plan Sponsor:
Dex One Corporation
1001 Winstead Drive
Cary, NC 27513


Employer Identification Number (EIN):


13-2740040


Type of Welfare Plan:
Severance plan


Plan Funding:
The SVP Plan is unfunded and all benefits are paid from the general assets of
the Employer.


Plan Administrator:
Employee Benefits Committee
Dex One Corporation
1001 Winstead Drive
Cary, NC 27513


Agent for Service of Legal Process:
SVP Plan Administrator
Dex One Corporation
1001 Winstead Drive
Cary, NC 27513


Plan Year:
January 1 through December 31


Plan Amendment or Termination:
Dex One Corporation, as SVP Plan Sponsor, reserves the right to amend or
terminate the SVP Plan or any SVP Plan benefit at any time or for any reason
without prior approval or notification of any party; provided, however, that any
such amendment or termination that results in a reduction or termination of any
benefits payable or otherwise made available under this SVP Plan shall in no
event apply to any Employee who, immediately prior to any such amendment or
termination, is employed as an SVP.




--------------------------------------------------------------------------------

Exhibit 10.36

Participants’ Rights Under ERISA
Participants in the SVP Plan are entitled to certain rights and protections
under ERISA. ERISA provides that all Participants shall be entitled to:
Receive Information about SVP Plan and Benefits
•
Examine, without charge, at the SVP Plan Administrator's office and at other
specified locations, such as worksites, all documents governing the SVP Plan,
including a copy of the latest annual report (Form 5500 Series) filed by the SVP
Plan, if applicable, with the U.S. Department of Labor and available at the
Public Disclosure Room of the Employee Benefits Security Administration
(“EBSA”).

•
Obtain, upon written request to the SVP Plan Administrator, copies of documents
governing the operation of the SVP Plan, including copies of the latest annual
report (Form 5500 Series), if applicable, and updated summary plan description.
The SVP Plan Administrator may make a reasonable charge for the copies.

Prudent Actions by Plan Fiduciaries
In addition to creating rights for SVP Plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the SVP Plan. The
people who operate the SVP Plan, called “fiduciaries” of the SVP Plan, have a
duty to do so prudently and in the interest of Participants and beneficiaries.
No one, including the Employer or any other person, may fire or otherwise
discriminate against a Participant in any way to prevent him or her from
obtaining a welfare benefit or exercising his or her rights under ERISA.
Enforcement of Rights
If a claim for a welfare benefit is denied or ignored, in whole or in part, a
Participant has a right to know why this was done, to obtain copies of the
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.
Under ERISA there are steps a Participant in the SVP Plan may take to enforce
the above rights. For instance, if a Participant requests materials from the SVP
Plan and does not receive them within 30 days, the Participant may file suit in
a Federal court. In such a case, the court may require the SVP Plan
Administrator to provide the materials and pay the Participant up to $110 a day
until the Participant receives the materials, unless the materials were not sent
because of reasons beyond the control of the SVP Plan Administrator. If a
Participant has a claim for benefits which is denied or ignored, in whole or in
part, the Participant may file suit in a state or Federal court. If it should
happen that SVP Plan fiduciaries misuse the SVP Plan's money, or if a
Participant is discriminated against for asserting his or her rights, the
Participant may seek assistance from the U.S. Department of Labor or may file
suit in a Federal court. The court will decide who should pay court costs and
legal fees. If a Participant is successful, the court may order the person the
Participant sued to pay these costs and fees. If a Participant loses, the court
may order the Participant to pay these costs and fees, for example, if it finds
the Participant’s claim is frivolous.
Assistance with Questions
A Participant who has any questions about the SVP Plan should contact the SVP
Plan Administrator. A Participant who has any questions about this statement or
about rights under ERISA, or who needs assistance in obtaining documents from
the SVP Plan Administrator, should contact:
•
the nearest office of the Employee Benefits Security Administration, listed in
the telephone directory; or


--------------------------------------------------------------------------------

Exhibit 10.36

•
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210.

A Participant may also obtain certain publications about rights and
responsibilities under ERISA by calling the publications hotline of the Employee
Benefits Security Administration.


--------------------------------------------------------------------------------


DEX ONE CORPORATION
SEVERANCE PLAN—SENIOR VICE PRESIDENT
PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION
(Effective as Amended January 26, 2012)


EXECUTION PAGE
Dex One Corporation has caused this Plan Document and Summary Plan Description
for the Dex One Corporation Severance Plan – Senior Vice President to be
executed by its duly authorized officer this the 26th day of January, 2012.
DEX ONE CORPORATION
By the Dex One Corporation Employee
Benefits Committee




By:    /s/ Mark W. Hianik            
Authorized Officer




